UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 15-2409


DEBORAH WEYMOUTH, on behalf of themselves and others
similarly situated; JAMES REDFORD, on behalf of themselves
and others similarly situated; JAMES A. HUGHES,

                Plaintiffs – Appellants,

          and

E. CARLTON KING, JR.; LARRY W. SPENCER,

                Plaintiffs,

          v.

COUNTY OF HENRICO, VIRGINIA,

                Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.      Robert E. Payne, Senior
District Judge. (3:14-cv-00419-REP-RCY)


Submitted:   July 28, 2016                  Decided:   August 31, 2016


Before WILKINSON, MOTZ, and HARRIS, Circuit Judges.


Vacated and remanded by unpublished per curiam opinion.


Harris D. Butler, Zev H. Antell, BUTLER ROYALS, PLC, Richmond,
Virginia; Craig J. Curwood, Philip J. Dean, CURWOOD LAW FIRM,
PLC, Richmond, Virginia, for Appellants. Joseph P. Rapisarda,
Jr., Lee Ann Anderson, Andrew R. Newby, Wade T. Anderson, COUNTY
OF HENRICO, Henrico, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

       The Appellants, current and former Captains for the Henrico

Fire Division, appeal the district court’s order accepting the

magistrate judge’s recommendation to grant summary judgment in

favor of the County of Henrico, Virginia, on Appellants’ claims

for overtime pay under the Fair Labor Standards Act, 29 U.S.C.

§§ 201-219 (2012) (FLSA).                 In our recent decision in Morrison v.

Fairfax, __ F.3d __, __, No. 14-2308, 2016 WL 3409651 (June 21,

2016),     we    considered         for     the      first       time    the       2004      “first

responder regulation” that directly governs the question posed

in     this     appeal,       and     clarified           the     standard         under     which

firefighters         may    be   deemed     exempt         under       the   FLSA.         As   the

district        court’s       order       underlying            this     appeal        pre-dated

Morrison, the district court did not have the benefit of our

analysis when it granted summary judgment.

       Accordingly, we find it most prudent to vacate and remand

this    case    to    the    district       court         to    allow    it,      in   the    first

instance, to apply the legal standard set forth in Morrison to

the    factual       record      here,     and       to    consider,         if    appropriate,

whether the parties are entitled to expand the record in light

of the guidance provided by Morrison.                          We, of course, express no

opinion as to the outcome of this matter.                          We dispense with oral

argument because the facts and legal arguments are adequately



                                                 3
presented in the materials before this court and argument would

not aid the decisional process.

                                           VACATED AND REMANDED




                                  4